Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202)479-3011
                                     April 3, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Darnell Delk
              v. Texas
              No. 14-9172
              (Your No. WR-21,415-11)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
March 25, 2015 and placed on the docket April 3, 2015 as No. 14-9172.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by                               50
                                                          '<L
                                        Melissa plalock
                                        Case Analyst




                                                                         RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS


                                                                         APR 06 2015

                                                                    Abel Acoeta, Clerk